DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1, 3-12, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim1 recites a method of playing back media content by a media device, comprising: inferring one or more actionable events in a media content item using one or more neural network models by: determining a probability of an actionable event occurring at each of a plurality of frames spanning a duration of the media content item; and identifying peaks in the probabilities over the duration of the media content item; determining a respective start location for each of the actionable events in the media content item; receiving user input indicating a selection of one of the actionable events; and selectively initiating playback of the media content item at the start location associated with the selected actionable event.

Claim12 recites a media device comprising: processing circuitry; and a memory storing instructions that, when executed by the processing circuitry, causes the media device to: infer one or more actionable events in a media content item using one or more neural network models wherein the inference comprises: determining a probability of an actionable event occurring at each of a plurality of frames spanning a during of the media content; identifying peaks in the probabilities over the duration of the media content item; determine a respective start location for each of the actionable events in the media content item; receive user input indicating a selection of one of the actionable events; and selectively initiate playback of the media content item at the start location associated with the selected actionable event.

Claim20 recites a  method of playing back media content by a media device, comprising: receiving a first media content item; detecting one or more actionable events in the first media content item by: determining a probability of an actionable event occurring at each of a plurality of frames spanning a duration of the media content item; and identifying peaks in the probabilities over the duration of the media content item; determining a respective start location for each of the actionable events in the first media content item; receiving user input indicating a selection of one of the actionable events; and initiating playback of the first media content item at the start location associated with the selected actionable event by: detecting a restricted event occurring subsequent to a current frame of the media content item being displayed and prior to the actionable event; and rejecting the user input in response to detecting the restricted event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484